Citation Nr: 0124052	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  94-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint problems, headaches, chest pain, and 
shakes, to include as due to an undiagnosed illness.

2.  Entitlement to an effective date prior to November 2, 
1994,  for the grant of service connection for a disability 
manifested by gastrointestinal problems and fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Jason R.  Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to April 
1977 and from October 1990 to May 1991.  He served in the 
Southwest Asia theater of operations from November 14, 1990, 
to April 11, 1991.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1994 rating decision denying 
service connection for a disability manifested by joint 
problems, back pain, headaches, shakes, gastrointestinal 
problems, including as secondary to exposure to environmental 
hazards, and fatigue.  By rating action dated in September 
1995, the veteran's claim for service connection for a 
disability manifested by gastrointestinal problems and 
fatigue, due to an undiagnosed illness, was granted and an 
effective date of November 2, 1994, was assigned.  In his 
notice of disagreement dated in November 1995, the veteran 
expressed disagreement with the effective date of November 2, 
1994.

The veteran appealed the denials to the Board of Veterans' 
Appeals (Board).  In a decision dated in December 1996, the 
Board denied the claims of entitlement to service connection 
for a disability manifested by joint problems, back pain, 
headaches, chest pain, and shakes, and to an earlier 
effective date for a grant of service connection for a 
disability manifested by gastrointestinal problems and 
fatigue.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(previously the United States Court of Veterans Appeals) 
(Court).  Pursuant to a Joint Motion for Remand and to 
Suspend Further Proceedings, the Court in August 1998 vacated 
that part of the Board's decision that denied service 
connection for a disability manifested by joint problems, 
back pain, headaches, chest pain, and shakes, and that denied 
entitlement to an earlier effective date for a grant of 
service connection for a disability manifested by 
gastrointestinal problems and fatigue.  Copies of the Court's 
Order and the joint motion have been placed in the claims 
file.  In March 1999, the Board remanded the claims for 
further development.  The case is now before the Board for 
final appellate consideration.

During the pendency of the appeal, service connection for low 
back strain, assigned a 10 percent evaluation, was granted by 
a March 2001 rating decision.  Service connection also is in 
effect for schizoaffective disorder, depressed, evaluated as 
100 percent disabling since August 18, 1993, and 
patellofemoral syndrome of the right and left knees, each 
evaluaed as noncompensable. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's reported symptoms of joint problems, 
headaches and shakes have been related by objective medical 
evidence to known clinical diagnoses, which have not been 
related by objective medical evidence to his active service.

3.  The objective medical evidence, and evidence of 
independently verifiable non-medical indicators, do not 
demonstrate that the veteran's claimed chest pain was 
manifest in service in the Southwest Asia theater of 
operations during the Persian Gulf War, was manifest to a 
degree of 10 percent or more at any time since service 
separation, or constitutes a current disability.

4.  A law authorizing compensation for disabilities resulting 
from the undiagnosed illnesses of Persian Gulf veterans took 
effect on November 2, 1994.

5.  In a rating decision dated in September 1995 service 
connection was granted for a disability manifested by 
gastrointestinal problems and fatigue and a 10 percent 
disability evaluation was assigned, effective from November 
2, 1994.

6.  The veteran's gastrointestinal problems and fatigue have 
not been related by objective medical evidence to known 
diagnoses, related to his active service.  


CONCLUSIONS OF LAW

1.  A disability manifested by joint problems, headaches, 
chest pain and shakes, to include as due to an undiagnosed 
illness, was not incurred in active duty.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2000).

2.  An effective date prior to November 2, 1994, for the 
grant of service connection for a disability manifested by 
gastrointestinal problems and fatigue is not for assignment. 
38 U.S.C.A. §§ 1110, 5110(g) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.114(a), 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he has joint problems, headaches, 
chest pains and shakes  due to his service in the Southwest 
Asia theater of operations during the Persian Gulf War.  He 
asserts that he had headaches when he burned fuel and sprayed 
insect repellent in Saudi Arabia.  The veteran points out 
that during the pendency of his appeal, the presumptive 
period during which a Persian Gulf veteran had to experience 
manifestations of chronic disability, as signs or symptoms 
representative of undiagnosed illness, was extended to 
December 31, 2001, by an interim rule and then a final rule.  
62 Fed. Reg. 23139 (1997), 63 Fed. Reg. 11122 (1998).  
Finally, the veteran contends that the effective date for the 
grant of service connection for his disability manifested by 
gastrointestinal problems and fatigue should correspond to 
the actual time he was in Saudi Arabia.  Accordingly, a 
favorable determination is requested.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statements of the case, provided to both the 
veteran and his representative, specifically satisfies the 
requirement at § 5103A of the new statute in that it clearly 
notifies the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.

Also, VA has issued final rules to amend adjudication 
regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. 

In this regard, the Board notes that efforts have been made 
to obtain additional medical records pertaining to the 
veteran's service.  A July 1999 memorandum in the veteran's 
claims file provides that all possible efforts had been made 
to obtain the veteran's service medical records.  Additional 
post-service treatment records from a VA outpatient treatment 
center and a Vet Center have been obtained.  These include 
records dated after the Board's December 1996 decision.  In 
addition, VA examinations have been conducted, and pertinent 
medical diagnoses and opinions have been obtained.  A 
favorable determination by the Social Security Administration 
(SSA), with corresponding medical records, has been obtained.  

In March 1999 correspondence, the RO requested that the 
veteran identify the VA and private health care providers who 
had treated him for claimed disabilities at any time since 
service, to enable VA to obtain additional treatment records.  
The veteran was requested to identify the names, addresses 
and approximate dates of treatment.  He was provided VA 
consent forms, and he was also informed that he could submit 
copies of the records himself.  The veteran was additionally 
requested to identify possible sources for locating service 
medical records that he believed were not of record.  In 
addition, a December 1999 VA rating decision, a March 2001 VA 
rating decision, and a March 2001 VA supplemental statement 
of the case (SSOC) notified him of the evidence required for 
a grant of service connection for the claimed disabilities, 
as well as for the requested earlier effective date.  He was 
also informed of all relevant statutes and regulations.  

There is no indication that the veteran did not receive any 
of the correspondence sent by VA, such as their return by the 
U.S. Postal Service as undeliverable.  The Board also notes 
that these notices were sent to the veteran's current address 
of record, and the veteran has not changed his address.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  Id.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of a result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, even though the RO denied the appellant's claim 
before enactment of the VCAA, there is no prejudice in the 
Board's reviewing the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The service medical records from the veteran's first period 
of service have been carefully reviewed.  They do not provide 
relevant complaints, findings, symptoms, or diagnoses.  The 
service medical records from the veteran's second period of 
service reflect that he was seen for complaints of right 
shoulder pain after throwing grenades in November 1990.  He 
had full range of motion, no tenderness, and no bulges or 
bruises.  There was slight tenderness with quick movement and 
shrugging.  The assessment was overuse of right arm with 
possible muscle strain.  He was also seen for chest pain in 
February 1991 and it was noted that, previously, a diagnosis 
of hiatal hernia was made.  The assessment was chest pain, 
etiology unknown, probably hiatal hernia.  

Turning to post-service medical records, a VA outpatient 
treatment record dated in November 1993 discloses that the 
veteran was seen for low back pain and bilateral shoulder 
pain.  It was noted that the symptoms were intermittent and 
not present at that time.  It was thought that physiosocial 
issues played a large role.

A hospital report from St. Mary's Medical Center dated in 
December 1993 discloses that the veteran was admitted for 
chest pain of uncertain etiology.  Coronary angiography 
showed normal coronary arteries.  On examination, there were 
no murmurs or gallops, neck veins were flat, and there was no 
edema.  The assessment was probable unstable angina, 
insignificant coronary artery disease, and normal left 
ventricular function.

A VA examination report dated in January 1994 reflects that 
the veteran complained of joint pain, chest and body pain, 
and headaches.  He reported that prior to his service in 
Saudi Arabia, he had no significant health problems.  Two 
weeks after getting to Saudi Arabia he began to have shoulder 
pain, chest pain, and other joint pains.  He noted that he 
had no neck injury.  He stated that he had intermittent mild 
headaches, which preceded his time in Saudi Arabia.  He also 
stated that he was bothered with the shakes after coming home 
initially, but the shakes had since disappeared.  On 
examination, he had normal cervical lumbar lordosis, no pain 
to percussion over the spine, no paraspinal muscle spasm, and 
normal cervical and lumbar motion.  The impression was that 
the veteran had some weakness in his left upper extremity 
distally.  It was noted that, given the waxing/waning nature 
of his strength deficit and normal sensation and reflexes, 
the weakness might have been without organic cause.

The veteran, otherwise, had joint complaints.  It was noted 
that his previous laboratory examination had been completely 
negative.  His headaches were most consistent with tension 
type headaches and were very benign in nature.  It was found 
that there was no evidence that environmental exposure had 
caused any kind of essential nervous system or peripheral 
nervous system abnormalities.

It was further found that the veteran's heart was not 
enlarged and rhythm was regular.  He reported chest pain 
related to heavy pushing.  He had a normal angiogram.  The 
pertinent diagnoses were forgetfulness, part of which may 
have been depression; pain in left hip which may have been a 
little early arthritis; and left shoulder discomfort often 
just at rest, cause undetermined with some weakness of the 
left hand and numbness of the fourth and fifth fingers.

An x-ray examination report of the lumbosacral spine and left 
shoulder shows that they were normal.  An x-ray examination 
report of the chest shows that the lungs were clear.  An x- 
ray examination of the right hip revealed mild degenerative 
changes in the right hip which were not significantly changed 
from the previous study.

A favorable September 1995 SSA determination provides that 
the veteran's disability began on January 1, 1995.  The 
primary diagnosis was PTSD and the secondary diagnosis was 
depression.  Obtained along with the determination were 
various duplicate reports of treatment at a VA outpatient 
medical clinic and a Vet Center.  In addition, the report of 
a July 1995 Social Security Examination lists pertinent 
examination findings.  The resulting assessments were 
multiple arthralgias of uncertain etiology, persistent 
fatigue of uncertain etiology, persistent fatigue of 
uncertain etiology, depression, and significant coordination 
problem of uncertain etiology.  The discussion noted that 
since these dated to the veteran's Arabia experience, there 
was some question as to toxic exposure there.  The examiner 
also stated that he could not rule out the possibility of 
Lyme's disease for his joint and neurologic symptoms, and 
identified fibromayalgia as another possibility.  

During an August 1996 hearing, the veteran testified that he 
had joint problems, including arthritis of the hips, elbows, 
shoulders, feet, and hands.  He also testified that he had 
the shakes and headaches.  He stated that he had joint pain 
and headaches while on active duty and that the joint pain 
and his headaches were worse now than when he was in the 
service.  He noted that he did not sleep at night.  He stated 
that his joint and psychiatric problems interfered with work.

Treatment reports dated from a VA outpatient medical clinic 
and a Vet Center provide that since the December 1996 Board 
decision the veteran sought treatment for various complaints 
of pain throughout his body, fatigue, and reflux conditions.  
He received various diagnoses such as joint pain, 
polyarthralgia/ myalgia/fibromayalgia with chronic pain, and 
gastroesophageal reflux disease.

The veteran was provided a VA examination for Gulf War 
illnesses in September 1999.  The veteran reported being on 
the garbage detail in the Persian Gulf and having spells on 
diarrhea.  He noted that he had three to five bowel movements 
a day, sometimes forced, sometimes loose.  It was noted that 
he had a diagnosis of irritable colon syndrome and that an 
upper gastrointestinal endoscopy showed esophagitis.  He also 
reported multiple pains in all his joints, specifically the 
right hip, left shoulder, knees, ankle and heels.  He noted 
frontal headaches, global headaches, headaches on the front 
and headaches on the side.  He referred to multiple areas on 
the chest with his fingers, noting that they hurt.  He said 
that he had hit his sternum and that it hurt somewhat as 
well.  He noted that he shook spontaneously and in fact was 
noted to have a spontaneous coarse tremor of the right upper 
extremity throughout the examination.  

Results of thorough physical examination were provided.  The 
pertinent assessment was 1) PTSD, psychiatric disorder, 
severe; presentation suggests possible somatoform disorder, 
multiple physical complaints without objective or sustainable 
physical findings; 2) Gulf War queries joint problems, right 
hip, minimal arthritis on previous radiographic examination, 
normal physical examination at present; 3) left shoulder 
normal physical examination, right shoulder normal physical 
examination; 4) normal physical examination on neck, elbows, 
wrists, fingers, hips, ankles, feet; etiology of the joints 
other than the knees was nondiagnostic and considered 
muscular at this point; periodic muscle strains, stiffness, 
inactivity, poor physical conditioning, etc., no organic 
disease was identified for a cause of the other joints; 5) 
headaches, functional in etiology without apparent cause; 6) 
chest wall pain without focal findings, normal physical 
examination of heart and chest wall at present, he might have 
intermittent chest wall pain at times, which explains his 
discomfort; there is no distinct organic etiology 
identifiable at this point; 7) shakes, tremors of the right 
upper extremity and right lower extremity with equivocal 
neurologic findings.  The examiner noted being tempted to 
attribute his tremors to psychogenic etiologies.  However, a 
neurologist's opinion second opinion was warranted.  In view 
of the veteran's palmar erythema and the one spider, he might 
be a quiet drinker and there was cerebellar degeneration of 
some sort.  The examiner noted that certainly he did not 
believe that this was related to the Gulf War.  If at all, he 
would suspect alcohol as an etiology.  Possible drug induced 
tremor was another consideration versus psychogenic, which 
was paramount in the diagnosis at that point.  

The examiner also noted that the veteran complained of heel 
pain.  The examiner was able to palpate the veteran's heels 
without discomfort.  However, the veteran was unable to walk 
easily on his heels but could do so when encouraged and could 
squat to the floor.

The veteran was provided a VA neurological examination in 
September 1999 for shaking of the hands that the veteran 
reported had been present since 1991 when he returned from 
the Gulf War.  The examiner noted that he had reviewed a 
November 1997 examination he had conducted of the veteran and 
noted that at that time he had found no evidence of 
extrapyramidal disease and thought that the veteran's 
problems were due to psychiatric problems.  At that time, 
there were no neurologic complaints of any significant nature 
or evidence of tremor, increased rigidity or cogwheeling.  

Results of current neurologic testing were provided.  The 
assessment was that the examination was consistent with 
extrapyramidal disease, rather than alcoholic cerebellar 
degeneration.  The examiner noted that he had sent a consult 
to the neurology clinic to see if further diagnostic testing 
or testing for presumed extrapyramidal disease would be 
appropriate.  He noted that it was not, of course, related to 
his Gulf War activity.  

An October 1999 deferred rating decision identified a number 
of medical issues that still needed to be addressed by the 
examiners.  In response, a November 1999 VA addendum provides 
that there were no significant findings of chronic disability 
in the veteran's joints.  There were no objective findings 
for the etiology of the veteran's headaches on physical 
examination.  There was no evidence for a brain tumor or 
temporal arteries in other words.  The examiner suspected 
that the veteran's somatic complaints were deeply colored by 
his psychosis.  There were no objective findings of chronic 
disability from the chest wall pain.  

Referring to a query in the Board's March 1999 remand as to 
whether any of the veteran's signs or symptoms could be 
attributed to known clinical diagnoses, the examiner 
expressed the opinion that it was at least as likely as not 
that most of these diagnosed conditions were not attributable 
to any complaints or findings in the service (emphasis in 
original).  

Referring to a query in the Board's March 1999 remand as to 
whether it was at least as likely as not that, prior to 
November 2, 1994, the veteran had gastrointestinal problems 
and fatigue due to diagnosable causes that could be related 
to any complaints and findings noted in service, the examiner 
expressed the opinion that an intelligible answer was not 
possible.  He noted that the veteran had a severe psychosis 
which prevented a meaningful interpretation of the clinical 
data in his opinion.  

A second November 1999 VA addendum provides that the 
veteran's headaches were tension headaches, not related to 
his time in the military or any other definite diagnoses that 
could be attributed to military service.  In addition, the 
examiner noted that he believed that the veteran's movement 
disorder was a form of extrapyramidal disease, and that he 
had no record of him receiving long periods of antipsychotic 
drugs, which were known to cause extrapyramidal disease, and 
that he was not aware of any family history of extrapyramidal 
disease.  The examiner provided that when he saw the veteran 
in 1997, there was no evidence of extrapyramidal disease 
making it very unlikely that the veteran's military career in 
1990-1991 in the Gulf had nothing (sic) to do at all with his 
present condition.  The examiner summarized that he did not 
believe that the veteran's headaches were related to any 
definite diagnosis, and rather were tension headaches.  He 
believed that the veteran's tremors were very likely 
extrapyramidal disease which was of unclear etiology in most 
cases and certainly in this case.  


Legal Criteria

Turning to the relevant laws, a claimant with active service 
may be granted service connection for disease or disability 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  §§ 3.303, 3.304.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  62 
Fed. Reg. 23139, 63 Fed. Reg. 11122. 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).


Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for a disability manifested by joint 
problems, headaches, chest pain, and shakes, to include as 
due to an undiagnosed illness. 

Addressing the veteran's joint problems, headaches and shakes 
as due to an undiagnosed illness, the Board notes that the 
controlling regulation provides that compensation is payable 
only for illnesses which "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317(a)(ii).  
However, in this case, there is no objective medical evidence 
that it is at least as likely as not that the veteran's 
symptoms cannot be attributed to known clinical diagnoses, 
and service connection for his symptoms as due to undiagnosed 
illnesses is not warranted.  Id.  

The Board recognizes that a September 1999 VA examination 
report provides that there was no apparent cause for the 
veteran's headaches.  On the other hand, VA addenda dated in 
November 1999 provide that the veteran's symptoms of 
headaches and shakes were due to tension headaches and 
extrapyramidal disease, respectively.  The Board finds that 
the VA addenda are more probative than the SSA examination 
report since the 1999 VA examinations on which they were 
based were conducted for the express purpose of determining 
the diagnoses and etiologies concerning the veteran's 
symptoms.  Moreover, the SSA examination report does not 
purport to be based on a review of the complete record.  In 
addition, a September 1999 VA examination report provides 
that the veteran's symptoms of joint pain were due to 
periodic muscle strain, inactivity, and poor physical 
conditioning.  

Similarly, there is no evidence that it is at least as likely 
as not that any of these known diagnoses are due to the 
veteran's active service, and therefore direct service 
connection is not warranted.  The November 1999 VA addenda 
include an opinion that it was at least as likely as not that 
most of the veteran's diagnosed conditions were not 
attributable to any complaints or findings in the service.  
The VA addenda specifically fail to identify any diagnosed 
conditions that might be attributable to any complaints or 
findings in the service.  In addition, the addenda provide 
the opinions that the veteran's tension headaches were not 
related to his service or any other diagnoses related to his 
active service, and that it was very unlikely that his 
Persian Gulf service had anything to do with his 
extrapyramidal disease.  

Turning to the veteran's chest pain, the Board finds that 
there is no objective medical evidence, or evidence of 
independently verifiable non-medical indicators, that the 
veteran's claimed chest pain was either manifest in service 
in the Southwest Asia theater of operations during the 
Persian Gulf War or has manifest to a degree of 10 percent or 
more after service separation.  In fact, there is no evidence 
that the veteran currently has a chest disability.  

The veteran's own assertions as to a disability manifested by 
chest pain do not constitute signs for purposes of 38 C.F.R. 
§ 3.317 because they have not been independently verified by 
medical evidence.  The reports of the 1999 VA examinations 
provide that there were no objective findings of chronic 
disability from the veteran's complaints of chest wall pain.  
Further, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis.  Therefore his own assertions are not 
competent evidence of a current chest disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board recognizes that 38 C.F.R. § 3.317 now extends the 
relevant presumptive period to December 31, 2001.  62 Fed. 
Reg. 23139 and 63 Fed. Reg. 11122.  Nevertheless, the Board 
finds that the extension of the presumptive period does not 
affect the outcome of the veteran's claim for service 
connection for chest pain.  As noted above, the evidence in 
this case fails to show that the veteran had a chest 
disability during active service or at any time after 
service, whether or not it could be attributed to a known 
clinical diagnosis.  As the veteran has not been shown to 
have a current chest disability, he is not entitled to 
service connection, to include as due to an undiagnosed 
illness.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Turning to the veteran's claim for an effective date prior to 
November 2, 1994, for the grant of service connection for a 
disability manifested by gastrointestinal problems and 
fatigue, the Board observes that his original claim for 
disability benefits was received in August 1993.  His claim 
was denied in an April 1994 determination on the basis that 
there was no diagnosis of a disability.  The veteran 
submitted a notice of disagreement with this decision.  By 
rating action dated in September 1995, service connection for 
a disability manifested by gastrointestinal problems and 
fatigue was granted on the basis that new regulations had 
been implemented allowing for a grant of benefits for Persian 
Gulf veterans with certain disabilities due to undiagnosed 
illnesses.

As previously stated, 38 C.F.R. § 3.317 provides for 
compensation for certain disabilities due to undiagnosed 
illnesses.  A final rule issued on February 3, 1995 
authorized compensation for disabilities resulting from the 
undiagnosed illnesses of Persian Gulf veterans pursuant to 
the Persian Gulf War Veterans' Benefits Act, and made this 
amendment effective November 2, 1994, the effective date of 
the Public Law authorizing the regulation.  According to 38 
U.S.C.A. § 5110(g), when compensation is awarded pursuant to 
a liberalizing law, the effective date of such award shall 
not be earlier than the effective date of the act or 
administrative issue.  According to 38 C.F.R. § 3.114(a), if 
a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, benefits may 
be authorized from the effective date of the law or VA issue.

While the veteran contends that he should be compensated from 
the time of his service in the Persian Gulf, the Board is 
bound by the applicable laws and regulations.  The agency of 
original jurisdiction reviewed the veteran's claim in 
September 1995, within one year from the effective date, 
November 2, 1994, of the liberalizing law, which allowed for 
a grant of service connection for the manifestations of which 
the veteran complained, and which became effective November 
2, 1994.  Thus, the veteran's benefits are authorized only 
from the effective date of the law, November 2, 1994.  
Accordingly, the effective date of the liberalizing law as 
the effective date of the award of service connection for the 
veteran's disability was correctly assigned by the agency of 
original jurisdiction.  38 U.S.C.A. §§ 1110, 5110(g); 38 
C.F.R. §§ 3.114(a), 3.303, 3.317.

An earlier effective date would be warranted only if the 
record showed entitlement to service connection for diagnosed 
gastrointestinal problems and fatigue on a direct basis.  
However, the preponderance of the evidence is against such 
entitlement.  There is no clinical evidence in the record 
linking the veteran's gastrointestinal problems and fatigue 
to a known diagnosis, related to findings or complaints noted 
during his active service.  A November 1999 addendum provides 
that the VA examiner was unable to conclude that the 
veteran's gastrointestinal problems and fatigue were due to 
diagnosable causes that could be related to any complaints 
and findings noted in service.  Therefore, an effective date 
prior to November 2, 1994, for the grant of service 
connection for a disability manifested by gastrointestinal 
problems and fatigue is denied. 

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107. 


ORDER

Service connection for a disability manifested by joint 
problems, back pain, headaches, chest pain, and shakes, to 
include as due to an undiagnosed illness, is denied.

An effective date prior to November 2, 1994 for the grant of 
service connection for a disability manifested by 
gastrointestinal problems and fatigue is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

